                Case 10-11255-CSS           Doc 4374       Filed 04/15/20      Page 1 of 18




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re                               :                      Chapter 11
                                    :
SS BODY ARMOR I, INC., et al.,      :                      Case No. 10-11255(CSS)
                                    :                      (Jointly Administered)
                  Debtors.          :
                                    :                      Related Docket No. 4285
____________________________________:

                                                OPINION1

PACHULSKI STANG ZIEHL & JONES LLP                                   POTTER ANDERSON
Laura Davis Jones                                                   & CORROON LLP
Alan J. Kornfeld                                                    Jeremy W. Ryan
James E. O’Neill                                                    R. Stephen McNeill
Elissa A. Wagner                                                    1313 North Market Street
919 N. Market Street, 17th Floor                                    P. O. Box 951
Wilmington, DE 19899-8705                                           Wilmington, DE 19801

Counsel for SS Body Armor I, Inc.                                   Counsel to the Equity Group

THE ROSNER LAW GROUP LLC                                            CROSS & SIMON
Frederick B. Rosner                                                 Christopher S. Simon
Scott J. Leonhardt                                                  Kevin S. Mann
Jason A. Gibson                                                     913 North Market Street
824 Market N. Street, Suite 810                                     11th Floor
Wilmington, DE 19801                                                Wilmington, DE 19899-1380
        -and-                                                               -and-
ARENT FOX LLP                                                       LOWENSTEIN SANDLER LLP
Robert M. Hirsh                                                     Michael S. Etkin
Beth M. Brownstein                                                  65 Livingston Avenue
1301 Avenue of the Americas, Floor 42                               Roseland, NJ 07068
New York, NY 10019
                                                                    Bankruptcy Counsel to Lead
Counsel for the Recovery Trust                                      Plaintiff




1   This Opinion constitutes the Court’s findings of fact and conclusions of law.
              Case 10-11255-CSS              Doc 4374        Filed 04/15/20        Page 2 of 18




Dated: April 15, 2020

Sontchi, C. J.________________


                                            INTRODUCTION

        Before the Court is the Motion to Enforce the Second Amended Joint Chapter 11 Plan of

Liquidation Proposed by Debtors and Official Committee of Unsecured Creditors Regarding

Allocation of Remission Proceeds Among the Debtors and Class Plaintiffs2 (the “Motion to

Enforce”) filed by Jon Jacks and other asserted equity interest holders (the “Equity

Group”).3 By the Motion to Enforce, the Equity Group seeks an order compelling the

Debtor (i) to petition the U.S. District Court for the Eastern District of New York (“EDNY

District Court”) to alter the Department of Justice’s (“DOJ”) allocation of its remission

payment to the class action victims (“Class Plaintiffs”) of David Brooks’ securities fraud,

and (ii) to calculate the division of shared recoveries among the Debtor and Class

Plaintiffs under the settlement agreement between the Debtor and Class Plaintiffs

(“Bankruptcy Settlement”).




2  The Motion to Enforce is opposed by (i) the above captioned debtor, SS Body Armor I, Inc., the post-
confirmation debtor in this chapter 11 case (D.I. 4293), (ii) the Recovery Trust established under the Second
Amended Joint Chapter 11 Plan of Liquidation Proposed by the Debtors and Official Committee of
Unsecured Creditors (D.I. 4294), and (iii) the Lead Plaintiffs, NECA-IBEW Pension Fund and George Baciu,
(collectively, the “Lead Plaintiffs”) in the securities class action litigation entitled In re DHB Industries, Inc.
Class Action Litigation, No. 05-cv-4296 (JS)(ETB) (the “Class Action”), filed in the United States District Court
for the Eastern District of New York on behalf of a certified class of all persons or entities who purchased
or otherwise acquired certain of the publicly traded shares of DHB Industries, Inc., predecessor in interest
of debtor, SS Body Armor I, Inc. f/k/a Point Blank Solutions, Inc., on or after November 18, 2003, until and
including November 20, 2006, and who were damaged thereby (collectively, with Lead Plaintiffs, the “Class
Plaintiffs”) (D.I. 4297).
3 The other asserted equity interest holders include: Chong Sin, and Daniel Khaykis (all former members
of the Equity Committee), John Malone, Rodney McFadden, Jeff Dardarian, and Mohawk Capital, LLC.

                                                        2
               Case 10-11255-CSS           Doc 4374       Filed 04/15/20   Page 3 of 18




          For the reasons set forth below, the Court will deny the request relating to DOJ’s

allocation of its remission award for lack of jurisdiction. However, the Court will require

the parties to seek approval by the EDNY District Court of the amounts to be distributed

under the Bankruptcy Settlement.

                                            JURISDICTION

          This Court has jurisdiction over the Motion to Enforce pursuant to 28 U.S.C. §§ 157

and 1334. This is a “core proceeding” under 28 U.S.C. § 157(b). Furthermore, the Equity

Group has consented, pursuant to Local Bankruptcy Rule 9013(f), to entry of a final order

by the Court in connection with the Motion to Enforce. Venue is proper in the Court,

pursuant to 28 U.S.C. § 1409(a).

                                            BACKGROUND

          On and after September 9, 2005, multiple securities class actions were filed against

the Debtors’ former officers and directors and certain of their related companies. 4 Those

class actions were consolidated into the Class Action (defined in n. 2, supra). Shortly

thereafter, on September 14, 2005, and afterwards, multiple derivative actions were filed

against the same defendants. Those actions were consolidated into the “Derivative

Action.”5 Both the Class Action and the Derivative Action were before the United States

District Court for the Eastern District.




4 See “Settlement Agreement” at 1. D.I. 3072. Also attached to the Motion to Enforce at Exh. 2, and as
amended Exh. 1.
5   In re DHB Industries Inc., Case No. 05-cv-04345 (EDNY).

                                                      3
                     Case 10-11255-CSS   Doc 4374   Filed 04/15/20   Page 4 of 18




           On November 30, 2006, the parties to the Class Action and the Derivative Action

entered into a Stipulation and Agreement of Settlement (the “EDNY Stipulation”) to

resolve the plaintiffs’ claims in those matters. Pursuant to the EDNY Stipulation, the

Class Action was settled for $34.9 million in cash plus 3,184,713 shares of SSBA I common

stock. The Derivative Action was settled for an additional $300,000 and the adoption of

certain corporate governance policies. The $35.2 million in cash proceeds from the EDNY

Stipulation was placed into an escrow account. As of 2011, the escrow account had an

approximate value of $37 million (the “Escrowed Funds”).              Ultimately, the EDNY

Stipulation was rejected by the Debtors in these bankruptcy cases.

           Following the Debtors’ rejection of the EDNY Stipulation, the Debtors and the

Class Plaintiffs, among others, subsequently agreed to a new settlement that adopted

many of the terms of the EDNY Stipulation. This new settlement was reflected in the

Settlement Agreement executed on February 6, 2015 (the “Original Settlement”). 6 In the

Original Settlement, the Debtors agreed to the release of the Escrowed Funds to the Class

Plaintiffs for distribution in accordance with the provisions of the EDNY Stipulation and

the EDNY District Court’s July 21, 2008 “Plan of Allocation.”7 In return, the Class

Plaintiffs agreed to provide the Debtors with a $20 million loan from the Escrowed Funds

to fund the Plan.8 The parties further agreed to use “reasonable best efforts consistent




6   D.I. 2865.
7   Original Settlement, at § 2(a).
8   Id. at § 2(b).

                                                4
                      Case 10-11255-CSS     Doc 4374       Filed 04/15/20        Page 5 of 18




with their respective fiduciary duties,” to achieve a 50/50 split on “Shared Recovery

Matters.”9

            The 50/50 split between the Debtors and Class Plaintiffs was not absolute. Section

3(f) of the Original Settlement provided in part:

                       “To the extent necessary, the balance of the Plaintiffs’ Share,
                       other than the Escrowed Funds and the Plaintiffs’ Stock Share
                       [i.e., the portion already agreed to be paid pursuant to the
                       EDNY Stipulation], will be distributed among the Plaintiffs
                       and the Additional Investor Victims in accordance with a
                       distribution and allocation procedure to be established by the
                       District Court in the Criminal Action with the advice and
                       consent of the Office of the United States Attorney for the
                       Eastern District of New York.”10

Moreover, the Original Settlement contemplated that, after application of this procedure,

any portion of the Class Plaintiffs’ Share in excess of their allocated amounts would revert

to the Debtors’ estates for distribution under the Plan.

            At the time of the Original Settlement, the Debtor and the Class Plaintiffs

anticipated receiving approximately $91.4 million in criminal restitution, as ordered by

the EDNY District Court in connection with David Brooks’ criminal conviction.

Thereafter, the Original Settlement was modified by a June 10, 2015 addendum (as

modified, the “Bankruptcy Settlement”).11 Under Bankruptcy Settlement, any restitution


9    Id. at § 3(a).
10   Id. at § 3(f).
11 After the execution of the Original Settlement, on March 27, 2015, the EDNY District Court issued a
restitution order in the criminal action. As a result of the restitution order, the parties amended the Original
Settlement by entering into the Bankruptcy Settlement, which is incorporated into the Plan. The primary
changes between the “Original Settlement” and the Bankruptcy Settlement were to note the entry of the
restitution order and to amend section 3(f) to reflect the additional funds coming from it. Section 3(f),
however, continued to provide for any portion of the Class Plaintiff’s share in excess of the known amounts

                                                       5
                  Case 10-11255-CSS            Doc 4374         Filed 04/15/20   Page 6 of 18




awards ultimately received by the parties as well as any remission payments and any

other recoveries realized from other Brooks-related litigation, were subject to the

following sharing arrangement between the Debtor and Class Plaintiffs: the first $128.4

million of any net monetary recoveries would be divided 50-50 between the Debtors and

the Class Plaintiffs; and any new monetary recoveries in excess of $128.4 million would

be subject to a 63-37 division in favor of the Debtor.12

           David Brook’s death in October 2016, abated both his criminal conviction and the

EDNY District Court’s criminal restitution order.13 As a result, “everything associated

with the [criminal] case [was] extinguished, leaving the defendant as if he had never been

indicated or convicted” and requiring that the EDNY District Court’s criminal restitution

order, which could only be based on a valid conviction, to be vacated.14 As a result, the

EDNY District Court’s criminal restitution order and all loss calculations performed by

the EDNY District Court with respect to the criminal restitution are null and void.

           David Brooks’ death did not, however, abate any of the other potential sources of

recovery covered by the Bankruptcy Settlement. Most importantly, the DOJ’s civil

forfeiture proceeding (“Civil Forfeiture Proceeding”) against approximately $168 million

of Brooks-related assets did not abate upon Brooks’ death. With all known Brooks-



to be distributed “in accordance with a distribution and allocation procedure to be established by the
District Court.” Bankruptcy Settlement at §3(f).
12  See Amended Disclosure Statement with Respect to Second Amended Joint Chapter 11 Plan of
Liquidation Proposed by Debtors and Official Committee of Unsecured Creditors, D.I. 3262 (“Amended
Disclosure Statement) at pp. 24-27.
13   United States v. Brooks, 872 F.3d 78, 82 (2d Cir. 2017).
14   Id. at 87, 90.

                                                          6
                Case 10-11255-CSS             Doc 4374   Filed 04/15/20   Page 7 of 18




related assets restrained in the Eastern District of New York in connection with the Civil

Forfeiture Proceeding, and thus not available to satisfy any recoveries that might be

obtained in other Brooks-related litigation, pursuing a successful resolution of the Civil

Forfeiture Proceeding and related petitions for remission was the most – if not only –

effective means by which the Debtor and Class Plaintiffs could satisfy their obligation to

use their best efforts to maximize the “shared recoveries” to the Debtor and Class

Plaintiffs.15      The Debtor and Class Plaintiffs fulfilled their obligations under the

Bankruptcy Settlement by (among other things) negotiating with the DOJ and Brooks

family to resolve the Brooks family’s verified claims to at least approximately $85 million

of the restrained assets, and by presenting, supporting and advocating for their respective

petitions for remission while not denigrating each other’s petitions for remission.

          The DOJ’s Money Laundering and Asset Recovery Section (“MLARS”) – the

division of the DOJ with exclusive authority over funds forfeited in civil or criminal

proceedings and the adjudication of related petitions for remission – ultimately granted

the Debtor’s petition in an amount up to $78.8 million and granted the Class Plaintiffs’

petition in an amount up to approximately $81.54 million, subject to a pro rata allocation

of available forfeited funds.16 The Debtor received its pro rata remission payment on

April 10, 2019, in the amount of $70,625,057.78. The Class Plaintiffs received their pro

rata remission payment on or about May 22, 2019 in the amount of $73,067,322.49. The


15   Bankruptcy Settlement at Section 3(g).
16 Motion to Enforce at Exhibit C (“Global Settlement Agreement”) (hereinafter referred to as the “DOJ
Settlement”).

                                                     7
                Case 10-11255-CSS            Doc 4374       Filed 04/15/20   Page 8 of 18




Debtor’s remission payment under the DOJ Settlement was almost $20 million more than

the amount awarded by the EDNY District Court as restitution to the Debtor ($53.9

million), and the combined remission payments to the Debtor and Class Plaintiffs under

the DOJ Settlement exceeded the total criminal restitution award by more than $52

million. The DOJ Settlement also provided for additional payments, including the

remission award to Ms. Terry Brooks, which is discussed more fully below.17

          The Equity Group seeks to challenge the distribution of the remission payments

under the DOJ Settlement, arguing that the Class Plaintiffs should forfeit at least $37.1

million of their share because the allocation of the Class Plaintiffs’ remission payment

among individual class members was performed by the DOJ (through MLARS), and not

by the EDNY District Court. The Equity Group seeks an order compelling the Debtor to

petition the EDNY District Court to reallocate the DOJ’s remission payment to the Class

Plaintiffs; in response, the Debtor objects arguing that the EDNY District Court lacks

jurisdiction to grant such relief. The Court held oral argument on the Motion on July 15,

2019,18 and at the conclusion of the hearing took the matter under advisement. This is the

Court’s decision thereon.




17   DOJ Settlement at 2(d)(vi).
18   See Transcript of Oral Argument, July 15, 2019 (D.I. 4312).

                                                       8
                Case 10-11255-CSS           Doc 4374       Filed 04/15/20       Page 9 of 18




                                                ANALYSIS

          By the Motion, the Equity Group requests that the Court enter an order compelling

the Debtor to petition the EDNY District Court to review and to reallocate the DOJ’s

remission payments to the Class Plaintiffs.

          A. Review and Amendment of the Payments from the DOJ is Outside of the
             EDNY’s District Court’s Jurisdiction

          The remission payments to the Debtor and the Class Plaintiffs under the DOJ

Settlement were funded with Brooks-related assets forfeited pursuant to 18 U.S.C.

§ 981(a) in connection with the Civil Forfeiture Proceeding. The Attorney General, here

acting through MLARS, has the sole discretion and authority over the determination of

the petitions for remission. However, nothing prevents the Bankruptcy Settlement from

aggregating all sums “realized by any the Parties” and distributing them.19

          The Court finds the SDNY District Court’s opinion in United States v Afriyie

persuasive.20 The facts in Afiryie are somewhat involved but, for our purposes can be

truncated. The defendant was convicted of securities and wire fraud based on an insider

trading scheme that he carried out during his tenure as an analyst at MSD. After trial,

the court ordered the forfeiture of Afriyie’s interest in the two specific properties to the

United States. Subsequently, MSD was awarded restitution for the necessary legal fees

and expenses it had incurred in assisting in the investigation and prosecution of Afriyie’s

insider trading,



19   Bankruptcy Settlement, §3(a).
20   United States v. Afriyie, 16-CR-377 (PAE), 2017 WL 6375781 (S.D.N.Y. Dec. 11, 2017).

                                                       9
                  Case 10-11255-CSS         Doc 4374        Filed 04/15/20      Page 10 of 18




            Thereafter, MSD filed a motion asking the Court to vacate the existing order of

forfeiture to the United States and instead order that the specific property which the

Court had ordered forfeited be directed, in the first instance, towards payment of

Afriyie’s restitution obligation to MSD.                The United States Attorney’s Office, after

consulting with MLARS and DOJ, opposed the motion because the Government had

determined that the types of costs covered in the restitution order—MSD’s attorney’s fees

and costs associated with assisting the Government’s investigation and prosecution of

Afriyie—were not compensable under the applicable regulations.

            The District Court refused to second guess the Government and denied the motion

out of hand, finding that “judicial review would not be appropriate, as the DOJ’s choice

between ‘restoration and retention’ of forfeited funds is a ‘matter of discretion.’”21

            The holding in Afriyie is widely supported. In United States v. Pescatore, the Second

Circuit held that the Attorney General is given the discretion to make decisions about

forfeiture.22 Furthermore, restitution and forfeiture are parallel and separate processes.23

Put plainly:

                    With respect to assets already forfeited, a court’s authority
                    must co-exist with the Attorney General’s explicit authority
                    to ‘restore forfeited property to victims.’ The Second Circuit
                    has held that the authority is discretionary, and that DOJ’s


21   Id. at *4.
22  United States v. Pescatore, 637 F.3d 128, 137-38 (2d Cir. 2011) (noting that the Attorney General has the
discretion to choose between restoration and retention and holding that “the DOJ Manual dealing with
forfeitures and with compensation for crime victims indicates that discretion may be exercised to transfer
forfeited assets to victims ‘ where . . . other property is not available to satisfy the order of restitution.’”
(citation omitted)).
23   United States v. Rubin, 558 F.Supp.2d 411, 426-27 (E.D.N.Y. 2008).

                                                       10
                Case 10-11255-CSS            Doc 4374         Filed 04/15/20      Page 11 of 18




                   policy of declining to transfer forfeited assets to victims when
                   the defendant has the means to independently satisfy his
                   restitution obligation is not an abuse of discretion.24

The Third Circuit issued the same holding in United States v. Kravitz:

                   where Congress did provide for the remission or mitigation
                   of the forfeiture order, it vested that decision-making
                   authority with the Attorney General, not the federal courts.
                   Section 1963(c) explicitly incorporates “[a]ll provisions of law
                   relating to the ... remission or mitigation of forfeitures for
                   violation of the customs laws ...”; it also imposes upon the
                   Attorney General “[s]uch duties as are imposed upon the
                   collector of customs . . . with respect to the disposition of
                   property . . . .” Under the customs laws, it is the Attorney
                   General who has the authority to grant remission or
                   mitigation. See, e.g., United States v. One 1970 Buick Riviera, Ser.
                   494870H910774, 463 F.2d 1168, 1170 (5th Cir.), cert. denied, 409
                   U.S. 980, 93 S.Ct. 314, 34 L.Ed.2d 244 (1972). Moreover, courts
                   have uniformly held that the remission decision of the
                   Attorney General is not open to judicial review. Id. at 1170.
                   Therefore, since 1963(c) vests the Attorney General with the
                   powers given him under the customs laws, we conclude that
                   any petition for remission or mitigation must be brought
                   before the Attorney General, and that the federal courts have
                   no authority to modify or review that decision. Cf. United
                   States v. Huber, 603 F.2d 387, 397 (2d Cir.1979), cert. denied, 445
                   U.S. 927, 100 S.Ct. 1312, 63 L.Ed.2d 759 (1980) (the Attorney
                   General's power to seize the property upon the terms and
                   conditions set by the court provides for limited judicial
                   modification of the forfeiture order).25

          As a result, this Court and the EDNY District Court are without authority to

review what Congress put squarely in the discretion of the DOJ, and here, MLARS.26


24   United States v. Cohan, 988 F.Supp.2d 323, 329 (E.D.N.Y. 2013) (quoting 21 U.S.C. § 853(i)(1))).
25   United States v. Kravitz, 738 F.2d 102, 105 (3d Cir. 1984) (footnotes omitted).
26  In making its decision on remission, MLARS evaluated the losses claimed by the individual class
members, granted its remission award to the Class Plaintiffs in the total amount of approved losses, and
allocated the Class Plaintiffs’ remission award among individual class members based on the amount of
the losses established for each class member. The Class Plaintiffs asserted claims in excess of $186 million
in connection with the class action, the criminal action, and this chapter 11 case; and established losses of

                                                         11
               Case 10-11255-CSS          Doc 4374          Filed 04/15/20    Page 12 of 18




          B. After Receipt of the Remission Payments, the Settlement Agreement Must
             be Applied.

          Again, the courts lack jurisdiction over the DOJ Settlement. However, outside of

the DOJ Settlement, the parties agreed to divide the assets, pursuant to the Bankruptcy

Settlement, and nothing in the DOJ Settlement prevents review of the parties’ agreement.

In other words, the DOJ Settlement brings various sums to the parties and the Bankruptcy

Settlement defines how to combine the amounts from the DOJ Settlement, as well as other

amounts such as the Escrow Funds, and divides them between and among the parties.

          The Bankruptcy Settlement, as approved by this Court states that “Shared

Recovery Matters” include “any and all Recoveries/Proceeds realized by any of the Parties

such that the ultimate value of fifty percent (50%) of the Recoveries/Proceeds is realized

by the Debtors’ bankruptcy estates (the “Debtors’ Share”) and fifty percent (50%) of the

Recoveries/Proceeds is realized by the Plaintiffs (the “Plaintiffs’ Share”) for the benefit

of the investor victims identified in the Class Action and the Criminal Action . . . .“ 27 The

Bankruptcy Settlement goes on to define “Recoveries/Proceeds” to be “the recoveries or

proceeds realized by any of the Parties arising out of the Shared Recovery Matters, the

Escrow Funds and the Plaintiffs’ Stock Share.”28

          Thus, while the Court takes no issue with the amounts and distributions in the

DOJ Settlement, it finds that as amounts are realized by any party to the Bankruptcy


$81.54 million. The Class Plaintiffs’ share of net recoveries subject to the sharing arrangement under the
Bankruptcy Settlement, however, is only $80.1 million. Therefore, the Class Plaintiffs will not receive a
100% recovery on their claims, and the Debtor has no reversionary interest in the Class Plaintiffs’ remission
award.
27   Bankruptcy Settlement, § 3(a) (emphasis added).
28   Bankruptcy Settlement, § 3(c) (emphasis added).

                                                       12
               Case 10-11255-CSS             Doc 4374      Filed 04/15/20      Page 13 of 18




Settlement that such amounts must then go into the Bankruptcy Settlement’s distribution

of “realized” funds. Such amounts realized from the remission payments from the DOJ

Settlement, must be put into the Bankruptcy Settlement “pot” and distributed under the

agreement approved by this Court (and in the Plan voted upon by creditors).

          The Bankruptcy Settlement approves a system to aggregate all the funds realized

by the Debtor and the Class Plaintiffs, put them into a “pot” and then divide them in

accordance with the Bankruptcy Settlement, as amended. The aggregation and division

of the funds, pursuant to the explicit agreement of the parties, is to be overseen by the

EDNY District Court.29

          As a result, the Court will direct the Debtor to return to the EDNY District Court

and to seek approval of distribution of “Recoveries/Proceeds realized by any of the

Parties” in accordance with the Settlement Agreement. The EDNY District Court has

jurisdiction to oversee the combination of funds “realized by any of the Parties” to

distribute in accordance with the Bankruptcy Settlement.

          C. The Court will not require proposed recalculations of the Settlement
             Payment to Ms. Brooks.

          Pursuant to the DOJ Settlement, the Debtor was required to pay approximately

$9.5 million to Ms. Terry Brooks (David Brooks’s former wife) upon receipt by the Debtor

and the Class Plaintiffs of their respective remission payment from MLARS.30 The


29   See Bankruptcy Settlement at §3(f).
30   Section 2(d)(vi) of the DOJ Settlement states:
                   (vi) $9,545,531 shall be remitted by wire to Terry S. Brooks, on behalf of
                   the Brooks Family, from SSBA 1, which amount shall be payable solely
                   from the Payment that SSBA I received under Section 2(b)(ii) of this

                                                      13
              Case 10-11255-CSS          Doc 4374       Filed 04/15/20     Page 14 of 18




payment to Ms. Brooks was “payable solely” from the funds received from MLARS.31 As

a result, the Bankruptcy Settlement requires that the payment to Ms. Brooks be taken into

account to determine the net settlement proceeds to be divided between the Debtor and

Class Plaintiffs, and the respective amounts of the Debtor’s share and Class Plaintiffs’

share.

           First, and as detailed above, the MLARS distribution of remission payments is

outside the Court’s review; and the DOJ Settlement specifically enumerates the

approximately $9.5 million remission award to Ms. Brooks (as well as amounts to the

Debtor and the Class Plaintiffs). This award to Ms. Brooks must come from the remission

payments from MLARS; these funds are not distributed pursuant to the Bankruptcy

Settlement, but from the remission funds awarded by MLARS.

           Second, such funds should be paid to Ms. Brooks prior to such MLARS awards

being “realized by the Parties” and divided pursuant to the Bankruptcy Settlement.

Pursuant to the Court’s understanding, to date, and taking into account both the

Bankruptcy Settlement and the DOJ Settlement, the Debtor and the Class Plaintiffs have

received net proceeds of $171,234,064.21 as reflected in the following table:



                 Agreement, and shall be paid from the principal of such funds in
                 satisfaction of the claim filed by Terry S. Brooks against SSBA I. Upon
                 receipt by SSBA I and the Lead Plaintiffs of the Payments contemplated
                 under Section 2(b)(ii) of this Agreement in immediately available funds,
                 SSBA I shall initiate the payments or distributions to Terry S. Brooks
                 pursuant to this Section 2(d)(vi) of this Agreement.
Motion to Enforce, Exhibit C (DOJ Settlement at § 2(b)(vi) (emphasis added)). Section 2(b)(ii) of the DOJ
Settlement refers to the “Forfeited Assets” distributed pursuant to MLARS. Id. at §2(b)(ii).
31   Id.

                                                   14
               Case 10-11255-CSS           Doc 4374    Filed 04/15/20   Page 15 of 18




                   Debtor’s Remission Payment                         $70,625,057.78
                   Class Plaintiffs’ Remission Payment                $73,067,322.49
                   Escrow Funds                                       $37,087,214.94
                   Payment to Ms. Brooks:                            ($9,545,531.00)
                   Net Recoveries/Proceeds:                         $171,234,064.21

The payment to Ms. Brooks must be counted at the outset because the Court has no power

to review the amount set by MLARS. The remaining approximately $171 million will be

distributed pursuant to the Bankruptcy Settlement (re: 50-50 division of all

Recoveries/Proceeds realized by the Debtor and Class Plaintiffs up to $128.4 million, and

63-37 division of all Recoveries/Proceeds in excess of $128.4 million) subject to

supervision by the EDNY District Court.32 The Amounts can be divided up as follows:
                                           Debtor’s Share     Class Plaintiffs’ Share
 Amount Subject to       $128,400,000.00       $64,200,000.00         $64,200,000.00
 50-50 Division
 Amount Subject to        $42,834,064.21       $26,985,460.45         $15,848,603.75
 63-37 Division
                Total    $171,234,064.21       $91,185,460.45         $80,048,603.76

The Equity Group asserts that the Debtor is not using the correct amount for the Escrowed

Funds. However, this amount would be subject to discovery and ultimately, the amount

in Escrowed Funds should be a relatively simple matter to determine. Thus, if the

amount of Escrowed Funds is not the approximately $37 million, as calculated above,

then all of such numbers will have to be adjusted to the proper amount of Escrowed

Funds.




32   See Bankruptcy Settlement at §3(a).

                                                  15
               Case 10-11255-CSS           Doc 4374        Filed 04/15/20      Page 16 of 18




          The Equity Group asserts that the amount for Ms. Brooks must be divided after the

remission payments are “trued-up.” However, the DOJ Settlement states that amounts

to Ms. Brooks are to come from the MLARS remission amounts. The amount to Ms.

Brooks does not need to be delayed while the parties seek approval of distributions under

the Bankruptcy Settlement in the EDNY District Court; nor should the other sources of

money be calculated before Ms. Brooks receives payment. The payment to Ms. Brooks

should come directly from the MLARS distribution; the remaining MLARS funds should

be divided pursuant between and among the parties, along with the other sources of

money, pursuant to the Bankruptcy Settlement and approval should be sought before the

EDNY District Court.

          Lastly, section 3(b) of the Bankruptcy Settlement33 provides that the Debtor and

the Class Plaintiffs will apply various mechanisms in a particular order to achieve the

appropriate division between the Debtor’s share and the Class Plaintiff’s share. As a

result, and as the parties chose these calculations in the Bankruptcy Settlement and the

Bankruptcy Settlement provides for calculations to be approved by the EDNY District


33   The Bankruptcy Settlement states:
                  (b) Subject to section 3(a) above, the Parties will employ the following
                  mechanisms, in the following order, as necessary to equalize the Debtors’
                  Share and the Plaintiff’s Share:
                          (i) The 50/50 Division of the Recoveries/Proceeds between the
                  Debtors bankruptcy estates and the Plaintiffs will take into account the
                  distribution of the Escrowed Funds, the Plaintiff’s Stock Share, and
                  Restrained Assets and the Bail Funds; and
                          (ii) The Plaintiffs will forgive the Plaintiffs’ Loan to the extent
                  necessary to equalize the Debtors’ Share and the Plaintiffs’ Share.
Bankruptcy Settlement at § 3(b); including fn. 2 which refers to a hypothetical recovery scenario for
illustrative purposes only. Bankruptcy Settlement at Exh. 1.

                                                      16
           Case 10-11255-CSS      Doc 4374      Filed 04/15/20   Page 17 of 18




Court, this Court will not attempt to configure all of the numbers without evidentiary

support. However, as MLARS provided for the payment to Ms. Brooks from the MLARS

remission payment, such payment should be made at the outset at the amount provided

for my MLARS in the DOJ Settlement.

       D. The Mandatory Injunction Requested by the Equity Group in the Motion is
          Denied without Prejudice.

       The Equity Group seeks an order compelling the Debtor (i) to file a petition in the

EDNY District Court to reallocate the DOJ’s remission payments and (ii) to recalculate

the Debtor’s share of the settlement proceeds and the Class Plaintiffs’ share of the

settlement proceeds based on the Settlement Agreement. The Debtor argues that the

Equity Group is seeking an injunction and such relief requires commencement of an

adversary proceeding.

       However, the Court is being asked to enforce a Settlement Agreement, which it

approved; and not enter an injunction. To the extent that the Equity Group is seeking an

injunction, it is improper absent an adversary proceeding and the Court will deny such

relief, without prejudice.

                                    CONCLUSION

       Although the Court is without power to review and revise the DOJ Settlement and

the amounts set forth therein; the Court finds that once such amounts are received, that

the amounts go into a collective pot and are distributed in accordance with the Settlement

Agreement. Furthermore, the amount payable to Ms. Brooks should be paid at the outset,

pursuant to the DOJ Settlement, before the sum to be distributed to either the Debtor or

                                           17
           Case 10-11255-CSS      Doc 4374      Filed 04/15/20   Page 18 of 18




the Class Plaintiffs is calculated. The Debtor and the Class Plaintiffs, pursuant to the

Bankruptcy, should seek approval of the amounts to be calculated, including the amount

in the escrow, from the EDNY District Court, as contemplated by the Bankruptcy

Settlement.   Lastly, the Court is interpreting its own order, which approved the

Bankruptcy Settlement, and finds that an injunction, to the extent requested, is not

necessary; however, such relief, if requested, is improper absent an adversary proceeding

and will be denied without prejudice.

       As the Motion to Enforce will be GRANTED, in part, and DENIED, in part. An

order will be issued.




                                           18
